I wish first of all to extend to Ambassador de Pinies, on behalf of the Somali Democratic Republic and on my own behalf, our sincere congratulations on his election as President of the General Assembly at the fortieth session. It is certainly fitting that a diplomat with his great experience of united Nations affairs and one whose wisdom and learning are well known should guide the deliberations of this historic session.
I also take this opportunity to express our appreciation to his predecessor, Ambassador Lusaka, who discharged his responsibilities as President at the thirty-ninth session.
Before I go into the substance of my statement, permit me to express, on behalf of the people and Government of Somalia, our profound sympathy to the people and Government of Mexico on the tragic loss of life and destruction of property that has been suffered as a result of the earthquake.
I feel privileged to be taking part in this session of the General Assembly, at which we are observing the fortieth anniversary of the United Nations. This occasion must be cause for celebration because the world body, despite its failures and shortcomings, has established itself as an indisputable element of our complex and interdependent world. Whether we wish it or not, we live in an age when the only hope for a sane and peaceful future lies in implementing those purposes and principles which were formulated with prophetic vision by the framers of the Charter. While it cannot be said that their vision has yet been translated into reality, it is certainly true that a firm foundation has been laid for international co-operation in every field of human endeavor.
In promoting the process of decolonization and the self-determination of peoples, the world Organization helped set in motion the creation of a community of sovereign States with universality as its goal. While this essential task is not fully completed, the far-reaching achievements of the United Nations in this area have strongly affirmed human dignity and the aspirations of millions of people throughout the world who have recovered their freedom and now enjoy the right to national identity and statehood.
It is also a towering accomplishment that the world Organization's global overview of political, economic, social, technological and scientific problems is being used each day in practical and effective ways for the benefit not only of small or underdeveloped States but of mankind as a whole. When we consider the wide range of United Nations concerns - a range which includes improving the status of women, halting refugee flows and establishing a law of the sea - it must be acknowledged that the existence and the work of our Organization represent a significant and historic development in human affairs.
If the United Nations often seems ineffective in resolving conflicts or bringing about just solutions to international problems, the fault lies in the failure of States to subordinate narrowly conceived national interests to the demands of world peace and security. The fault is not in the structure of the Organization. Regrettably, our celebration of the Organization's achievements must be accompanied by a realistic assessment of the world scene - a scene where the principle of collective security receives little attention; where colonial, imperialist and foreign domination are all too apparent; where the persistent denial of the right to self-determination ensures endemic tension and conflict; and where the violation of human rights takes a tragic toll in human misery. The world situation certainly holds out a challenge to all States to bring a renewed sense of responsibility to the discharge of their obligations as members of the world community of nations.
A particularly heavy responsibility for world peace and security lies with the nuclear Powers. The hopes and aspirations of all the people of our planet are
overshadowed by their dangerous global rivalry and by the steadily increasing capacity of their nuclear weapons for global disaster.
My Government joins in the universal call to the super-Powers to seize every opportunity to strengthen peaceful coexistence and to reach agreement on the mutual reduction of nuclear stockpiles and on ending the development, testing and deployment of nuclear and other weapons of mass destruction. The world community rightly calls for investment in the quantifiable benefits of development rather than in death-dealing weapons which cannot bring security to anyone.
A challenge of another order is presented to all Member States by the grave situation in South Africa. Over the years the United Nations has rightly kept before the conscience of the world the fact that apartheid is a crime against humanity. It has called on Member States to take action to end a system which is not only morally evil but also a serious threat to regional and international peace and security.
Today we are seeing the inevitable and dangerous confrontation between the black majority - whose frustration and just anger can no longer be contained - and the militarily powerful racist minority, desperate to preserve its unjust privileges.
The time has surely come for all States to respond to the voices of conscience that are being raised in every corner of the world and to co-operate in implementing the measures long promoted by the General Assembly for the establishment of a just society in South Africa. In the view of my Government, it is imperative, in this new and critical phase of the struggle inside and outside South Africa, that the cause of liberation be supported by intensified international pressure directed against the ruling white minority.
We know from experience the duplicity of the Pretoria regime and the emptiness of its promises of reform. The salient facts today are that black leaders such as Nelson Mandela remain imprisoned, children and adults alike are daily victims of the murderous suppression of legitimate protest, and the regime has clearly indicated that it will not negotiate with the leaders of all groups to ensure the dismantling of apartheid.
We believe that the only peaceful means of preventing the tragedy of a protracted and bloody racial conflict is the isolation of South Africa, particularly through the imposition of mandatory economic sanctions by the Security Council. We hope the Council will not shirk this grave responsibility, which involves regional and world peace and security.
The necessity for imposing economic sanctions on South Africa is heightened by its continued illegal occupation of Namibia in defiance of the resolutions of the Security Council. We welcome the Council's condemnation of the latest attempt to impose a puppet government on the people of Namibia and of the repeated acts of military aggression directed by South Africa against the people and sovereign territories of Angola and Botswana. However, South Africa's murderous terrorism and its gross violations of international law call for stronger action. Effective measures are needed to bring about for the implementation of Security Council resolution 435 (1978), which remains the only legal basis for Namibia's independence. We hope that the political will can be found to end a situation which seriously undermines the credibility of the United Nations.
The strong commitment of African countries to the struggle against apartheid and for Namibian independence demands that we give high priority also to measures to counteract South Africa's attempts to destabilize and undermine the economies of front-line and other African States. We call for the close co-operation of the international community in initiatives in this area.
Unfortunately, southern Africa is not the only part of the continent threatened by outdated colonial policies and policies of military aggression. My Govern went is obliged to call the attention of the international community to the continued threat to peace and deterioration in stability in the Horn of Africa as a result of the acts of Military aggression repeatedly launched by Ethiopia against the Somali Democratic Republic. These unprovoked attacks take the form of terrorist bombardments of villages and border settlements, large-scale incursions across our borders and military occupation of our territory.
The latest aggression of this kind took place only three weeks ago, when civilian centers in north-west and central Somalia were attacked by Ethiopian artillery and aircraft. This typically brutal and wanton assault caused numerous deaths and injuries and the destruction of the homes of innocent villagers.
My Government calls for the strongest condemnation from the international community of Ethiopia's persistent violations of international law.
Peace and stability in the Horn of Africa and in the strategically important Indian Ocean area are essential not only for the progress and welfare of the people of the region but also for world peace and security. However, as long as Ethiopia, the empire State of the region, continues to deny the right to self-determination to its colonized peoples in Western Somalia, Eritrea and Tigre, tension and conflict will remain endemic in the area. The presence in the Horn of Africa of a super-Power and its surrogate forces, which were called in to suppress legitimate liberation struggles, also raises the level of conflict and further destabilizes the region by drawing it into the arena of cold-war rivalry.
Unparalleled suffering has been visited on large sections of the population in the Horn of Africa, not only through drought and famine but also through the fear and terror generated by political repression carried out by Ethiopia through forced population transfers and the effects of the inevitable military confrontations between national aspirations and colonial domination.
These factors have all contributed to the massive and continuing flow of refugees into neighboring countries. In Somalia this flow has resulted in the largest political refugee population in Africa. For the past seven years the refugee presence has placed a crippling burden on my country's already fragile economy and constituted a heavy charge on the generosity of the international community, a permanent solution to the catastrophic refugee problem in the Horn of Africa depends to a large extent on the establishment of conditions which would encourage the refugees to return home without fear of political repression. Regrettably, a solution of this kind is still not in sight.
A just and lasting solution of this long-standing problem can be achieved only if it takes into account the legitimate aspirations and inalienable rights of the oppressed and colonized peoples of the Horn of Africa. Unfortunately, our efforts have not met with success. Somalia is prepared to respond to the challenge of peace. We hope that Ethiopia, too, can be persuaded to choose that path.
The Middle East question must still, unfortunately, be numbered among those which have remained unresolved in spite of 40 years of United Nations involvement and concern. Israel persists in its forceful occupation of Arab territory and its denial of the right of the Palestinian people to justice and self-determination, in total disregard of the Charter of the United Nations and the principles of international law. An international consensus of long standing has established that the denial of Palestinian rights is at the heart of the Middle East conflict. The world community has witnessed with grave concern the escalation of violence in Lebanon, carried out with contempt for the accepted norms of international behavior and with savage ferocity, which has brought widespread death and destruction to Lebanese population centers. The recent attack by Israeli aircraft against civilian targets in Tunis and the headquarters of the Palestine Liberation Organization is again typical of the arrogance which characterizes Israeli policies, we wish to state in this forum that Somalia condemns such actions.
States which sow a harvest of injustice, aggression and contempt for the rights of others cannot expect to reap peace and tranquility. My Government is of the firm belief that there can be no peace in the Middle Bast without Israeli withdrawal from all occupied Arab territories, including the Holy City of Jerusalem, and without the fulfillment of the legitimate aspirations of the Palestinian people and the establishment of a State of their own. These realities of the Middle Bast situation must continue to be driven home in this Assembly and in the Security Council so that there may be a concerted international effort to bring about a just and comprehensive settlement of the conflict.
My Government shares the concern of many States that world tension and instability continue to be heightened by a number of political problems, which are becoming unwelcome fixtures on the agenda of the General Assembly.
In this context, my Government once again joins in the universal call for an end to the tragic conflict between Iraq and Iran, a conflict which serves no cause and can benefit neither country.
We also view with serious concern the continued foreign occupation of Afghanistan and the military operations directed with cruel force against the courageous Afghan people. We highly commend the efforts of the Secretary-General to bring about a political settlement, including the return home of the Afghan refugees in safety and with honor, the withdrawal of all foreign troops from the country, and restoration of Afghanistan's independence and non-aligned status.
In the case of Kampuchea, where the long-suffering people have lost their freedom and have been denied the right to determine their own future, we hope that regional and international efforts will bring about conditions of liberty, justice and peace in Kampuchea and in the region of South-East Asia as a whole.
One of my Government's deepest concerns is of course the critical economic situation in Africa. This situation is certainly grave enough to give rise to the call for a special session of the General Assembly which would consider how the world community might best help the continent overcome its crippling economic, social and ecological problems. The lives of millions of African people and the hopes of millions of others for a tolerable existence in the future are clearly threatened by the combination of natural and man-made disasters which affect a great many African countries. In my own country, the problems of cyclical drought, desertification and a catastrophic refugee influx have been superimposed on the weak economy and fragile infrastructure of underdevelopment. Those problems would have been crippling enough without the additional constraints imposed by adverse terms of trade and intolerable debt burdens caused by high interest rates.
African States are fully committed to the Lagos Plan of Action, which calls on them to take primary responsibility for their development and to make the fullest use of regional co-operation in the solution of common problems. However, without a new and concerted resolve on the part of the international community to mobilize substantial medium-term and long-term, as well as emergency, assistance, our countries will continue to be like swimmers against the tide who cannot go forward in spite of exerting their strongest efforts.
My Government hopes that the necessary international assistance will be forthcoming and that it will be focused on the areas of high priority identified this year by the twenty-first session of the Assembly of Heads of State or Government of the Organization of African Unity (OAU). Improving Africa's food situation, rehabilitating agricultural development across the continent and alleviating Africa's external debt burden are critical areas for immediate attention. It is also clear that support is needed at the same time for efforts to improve transport and communications.
We believe that particular note needs to be taken of the extent to which the African economic crisis is an offshoot of the wider problem of an unbalanced and inequitable world economic system. Unfortunately, the countries of the North have yet to show that they share the developing world's vision of a new and more just economic order to the mutual benefit of both developed and developing countries. We regret that the struggle being aged in international organizations for better terms of trade, effective commodity agreements, reduced protectionism, debt relief and increased development assistance has been for the most part unsuccessful. The trend away from multilateralism and international co-operation in both the economic and political spheres is a disappointing setback to hopes for a world order based on justice, progress and peace.
It can perhaps be hoped that the occasion of the fortieth anniversary of the United Nations will encourage us to take a new and appreciative look at the experience of the past four decades and resolve to build with greater dedication and vigor on the foundations of international co-operation tLat have been so firmly laid.
In this connection, I wish to pay a tribute to the dedicated work and effective diplomacy of Mr. Javier Perez de Cuellar in the search for solutions to the many complex problems of our times.
We must all pay the closest attention to the sober and constructive assessment of the world situation given in the Secretary-General's report to this Assembly. None of us can ignore the opening words of the report which point out that, while we face a world of almost infinite promise, it is also a world of potentially terminal danger. We need the opportunities provided by the United Nations to steer a course by which we can realize the hopes and aspirations enshrined in the Charter.
